Case 9:21-cv-80466-RAR Document 41 Entered on FLSD Docket 07/27/2021 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                               Case No. 9:21-cv-80466-RAR

  JASON GOLDSTEIN, individually and
  on behalf of all others similarly situated,

                             Plaintiff,

  v.

  FANDANGO MEDIA, LLC,

                          Defendant.
  ___________________________________________/

       REPORT AND RECOMMENDATION ON DEFENDANT’S RENEWED
            MOTION TO COMPEL ARBITRATION [ECF No. 26]

        Currently before me is the Renewed Motion to Compel Arbitration (“Motion”)

  filed by Defendant Fandango Media, LLC (“Fandango”). ECF No. 26. It was referred

  to me by the Honorable Rodolfo A. Ruiz, II for appropriate disposition. ECF No. 28. I

  have reviewed Fandango’s Motion, Plaintiff Jason Goldstein’s (“Mr. Goldstein”)

  Opposition to Fandango’s Motion (ECF No. 29), and Fandango’s Reply in Support of

  its Motion (ECF No. 31), along with all included exhibits. For the reasons contained

  herein, I RECOMMEND that Fandango’s Motion be DENIED.

                                     BACKGROUND

        On February 8, 2021, Mr. Goldstein initiated this class action lawsuit in state

  court against Fandango, which owns a website that provides movie information and

  ticket purchasing services. ECF Nos. 1-2, 26 at 7. Mr. Goldstein, who repeatedly used

  Fandango’s website to purchase movie tickets, claims that Fandango tracked his

  activity online in violation of the Florida Security of Communications Act (“FSCA”).

                                                1
Case 9:21-cv-80466-RAR Document 41 Entered on FLSD Docket 07/27/2021 Page 2 of 10




  ECF No. 1-2. Thereafter, Fandango removed this lawsuit to federal court based on

  diversity of citizenship (ECF No. 1), and Mr. Goldstein filed an Amended Class Action

  Complaint, realleging his sole claim under the FSCA (ECF No. 24).

        In its motion, Fandango claims that Mr. Goldstein’s lawsuit is barred by an

  Arbitration Agreement found on its webpage. ECF No. 26 at 12. Specifically,

  Fandango contends that each time Mr. Goldstein used its website, “he assented to a

  valid and binding agreement to individual arbitration of any dispute that might arise

  between the parties.” Id. at 7.

        Fandango’s webpage has a bright orange button labeled “COMPLETE MY

  PURCHASE.” ECF No. 26-2. Immediately below the orange button is a notice in much

  smaller gray print that reads, “By clicking the Complete My Purchase button, you

  agree to the Privacy Policy and the Terms and Policies, and will be charged for this

  order.” ECF No. 26-2. The phrase “Terms and Policies” contains a blue hyperlink that

  brings the user to another webpage setting forth the Arbitration Agreement. ECF No.

  26-3. An undisputed visual representation is provided below.




  ECF Nos. 26-2, 29 at 5.

        Mr. Goldstein contends that he did not knowingly enter into an agreement to


                                               2
Case 9:21-cv-80466-RAR Document 41 Entered on FLSD Docket 07/27/2021 Page 3 of 10




  arbitrate because the “inconspicuous” arbitration language was “buried below the

  ‘Complete My Purchase’ button” and that “once he clicked to complete his purchase,

  there was no reason for [him] to continue scrolling down the page to view the

  purported arbitration language at issue.” ECF No. 29 at 1-2. Indeed, Mr. Goldstein’s

  declaration states that, in fact, he “did not scroll down to review the remainder of the

  page . . . .” ECF No. 29-1 ¶ 4.

                                    LEGAL STANDARD

        According to the Federal Arbitration Act (“FAA”), a court should only direct

  the parties to proceed with arbitration once it is “satisfied that the making of the

  agreement for arbitration or the failure to comply therewith is not in issue.” 9 U.S.C.

  § 4. After all, “a party cannot be required to submit to arbitration any dispute which

  he has not agreed so to submit.” JPay, Inc. v. Kobel, 904 F.3d 923, 929 (11th Cir. 2018)

  (quoting United Steelworkers of Am. v. Warrior & Gulf Navigation Co., 363 U.S. 574,

  582 (1960)). Therefore, it is clear that the Court, not an arbitrator, should decide

  whether the parties entered into an arbitration agreement in the first instance. Bell

  v. Royal Seas Cruises, Inc., No. 19-CV-60752, 2020 WL 5742189, at *4 (S.D. Fla. May

  13, 2020), report and recommendation adopted, No. 19-CIV-60752-RAR, 2020 WL

  5639947 (S.D. Fla. Sept. 21, 2020).

        Courts should apply a summary judgment-like standard in determining

  whether an arbitration agreement has been formed. The FAA provides for a trial to

  determine issues of fact regarding whether an arbitration agreement has been

  formed. 9 U.S.C. § 4. However, in Bazemore v. Jefferson Cap. Sys., LLC, the Eleventh



                                                3
Case 9:21-cv-80466-RAR Document 41 Entered on FLSD Docket 07/27/2021 Page 4 of 10




  Circuit allowed district courts to determine whether an arbitration agreement has

  been formed as a matter of law when “‘there is no genuine dispute as to any material

  fact’ concerning the formation of such an agreement.” 827 F.3d 1325, 1333 (11th Cir.

  2016) (quoting Fed. R. Civ. P. 56(a)).

                                       ANALYSIS

        Although the FAA establishes the enforceability of arbitration agreements,

  “state law governs the interpretation and formation of such agreements.”1 Emps. Ins.

  of Wausau v. Bright Metal Specialties, Inc., 251 F.3d 1316, 1322 (11th Cir. 2001)

  (citing Perry v. Thomas, 482 U.S. 483 (1987)). The State of Florida recognizes two

  types of internet agreements: clickwrap agreements and browsewrap agreements.

  See MetroPCS Commc’ns, Inc. v. Porter, 273 So. 3d 1025, 1028 (Fla. 3d Dist. Ct. App.

  2018) (citing Vitacost.com, Inc. v. McCants, 210 So. 3d 761, 762 (Fla. 4th Dist. Ct.

  App. 2018)). A clickwrap agreement occurs when a user must click a checkbox to

  acknowledge that the user has read the relevant terms and conditions before the user

  can continue. Vitacost.com, 210 So. 3d at 762. A browsewrap agreement occurs when

  a website provides a link to the terms and conditions but does not require the user to

  click a separate acknowledgement checkbox before continuing. Id. Fandango’s

  website contained a browsewrap agreement.

        Clickwrap agreements are generally enforceable, but browsewrap agreements

  are not. Id. Browsewrap agreements are only enforced when (1) the user has actual



  1 It appears undisputed that Florida law applies given that the Amended Complaint
  alleges the violation of a Florida statute, and Fandango relies on Florida law in its
  motion.
                                               4
Case 9:21-cv-80466-RAR Document 41 Entered on FLSD Docket 07/27/2021 Page 5 of 10




  knowledge of the terms and conditions, or (2) the hyperlink to the terms and

  conditions is conspicuous enough to put a reasonably prudent person on inquiry

  notice. Id. In deciding whether a user was put on sufficient inquiry notice, such that

  the user assented to the website’s terms in a browsewrap agreement, courts evaluate

  the conspicuousness and placement of the hyperlink to the terms and conditions as

  well as whether the site provided notice that a specific action would demonstrate

  acceptance of those terms. Bell, 2020 WL 5742189, at *6 (citing Nguyen v. Barnes &

  Noble Inc., 763 F.3d 1171, 1177 (9th Cir. 2014) (holding that the “conspicuousness

  and placement” of the hyperlink and “the website’s general design all contribute to

  whether a reasonably prudent user would have inquiry notice of a browsewrap

  agreement”).

     1. There is No Genuine Dispute as to the Material Facts

        Here, the facts of Fandango’s website design as it existed when Mr. Goldstein

  visited it and clicked on the COMPLETE MY PURCHACE button are not disputed

  by either party. Thus, I find that there is no genuine dispute as to any material fact

  concerning the formation of an arbitration agreement. As noted above, in determining

  whether an arbitration provision contained in a browsewrap agreement is binding,

  courts consider whether the hyperlink to the website’s terms and conditions “is

  conspicuous enough to put a reasonably prudent person on inquiry notice.” Bell, 2020

  WL 5742189, at *5 (citing MetroPCS, 273 So. 3d at 1028). This determination is made

  as a matter of law because the court looks only to the design of the website in deciding

  whether a reasonably prudent user would be on notice of the arbitration agreement,

  without considering the actions of any individual user. See Bell, 2020 WL 5742189,
                                                5
Case 9:21-cv-80466-RAR Document 41 Entered on FLSD Docket 07/27/2021 Page 6 of 10




  at *5–*8 (finding the website design put a reasonably prudent user on inquiry notice

  of an arbitration agreement as a matter of law). Therefore, my analysis of whether

  Fandango’s notice was sufficiently conspicuous is limited solely to the design of

  Fandango’s website.2

        2. Formation of the Arbitration Agreement

          The second part of the inquiry requires me to apply the “reasonably prudent

  person” standard to the undisputed facts of this case. Bell v. Royal Seas Cruises, Inc.

  is instructive. There, the court applied the “reasonably prudent person” standard to

  a website’s browsewrap agreement which stated, “I understand and agree to email

  marketing, the Terms & Conditions which includes mandatory arbitration and

  Privacy Policy.” Id. (underlined phrases were to hyperlinks in original). This notice

  was provided immediately above a large, green button marked “Continue.” Id. A

  visual representation is provided below.




  Id.




  2 Mr. Goldstein argues that Fandango has subsequently changed its website to
  display the notice directly above the “Complete My Purchase” button, which is a “tacit
  concession” that the previous version of the website was “inadequate.” ECF No. 29 at
  5. Any version of the website other than the one giving rise to Mr. Goldstein’s claim
  is irrelevant. So, I have not considered any change Fandango may have made to its
  website.
                                                6
Case 9:21-cv-80466-RAR Document 41 Entered on FLSD Docket 07/27/2021 Page 7 of 10




        The Court in Bell concluded that the notice was conspicuous enough to put a

  reasonably prudent person on inquiry notice of the Terms and Conditions, including

  the arbitration agreement, as a matter of law. Id. at *7. In arriving at this conclusion,

  the Court focused on three features of the website design. Id. First, the website placed

  the notice of its Terms and Conditions “directly above” the Continue button and did

  not “tuck away” the notice. Id. The Court emphasized that this placement of the

  hyperlink “directly over the Continue button . . . would strongly imply to a reasonable

  user a connection between the ‘I understand and agree’ statement and clicking

  Continue.” Id. Second, the Court highlighted the significance that the notice

  specifically advised the user that the Terms and Conditions included a mandatory

  arbitration provision; thus, the notice did not merely inform the user that unspecified

  terms and conditions existed. Id. Third, users were required to take the affirmative

  act of clicking the “Continue” button and were notified that this constituted

  acceptance of these terms. Id. (finding that the website’s language constituted explicit

  notice that “continued use will act as a manifestation of an intent to be bound”). Based

  on these distinct design elements of the website’s browsewrap agreement, the Court

  in Bell concluded that an agreement to arbitrate had been formed.

        Fandango’s notice is distinguishable from the one in Bell in several important

  respects, and thus, warrants a different result. In fact, the only similarity to the

  notice in Bell is that Fandango’s notice advises the user that taking action constitutes

  acceptance (“By clicking the Complete My Purchase button, you agree to the . . .

  Terms and Policies”). Applying the criteria used in Bell, Fandango’s notice is deficient



                                                 7
Case 9:21-cv-80466-RAR Document 41 Entered on FLSD Docket 07/27/2021 Page 8 of 10




  because of its placement on the webpage and because the notice fails to alert the user

  of the arbitration agreement.

        First, I find that the inconspicuous appearance and poor placement of

  Fandango’s notice negates its purportedly intended purpose. It is significant that

  Fandango’s notice regarding the binding nature of its Terms and Policies was placed

  beneath the large, orange, all-capitalized, COMPLETE MY PURCHASE click button,

  rather than above it. See Specht v. Netscape Comms. Corp., 306 F.3d 17, 31–32 (2d

  Cir. 2002) (C.J. Sotomayor) (finding that a reasonably prudent person may not be

  aware of a notice of license terms below a download button); see also Nguyen v. Barnes

  & Noble, 763 F.3d 1171, 1179 (9th Cir. 2014) (“[C]lose proximity of the hyperlink to

  relevant buttons users must click on—without more—is insufficient to give rise to

  constructive notice.”). It is not reasonable to expect a user to continue reading below

  the highly conspicuous purchase button. Moreover, the comparatively miniscule size

  of the typeface used to notify the purchaser that he is agreeing to certain “Terms and

  Policies” and its light grey color render it practically unreadable. Cf. Pollstar v.

  Gigmania, Ltd., 170 F. Supp. 2d 974, 980–981 (E.D. Cal. 2000) (finding that there

  was no mutual assent as a matter of law when notice of a license agreement were in

  small gray font because website users may not be aware of the license agreement).

        Second, the language used in Fandango’s browsewrap agreement is

  insufficient to place a reasonable user on notice that completing a purchase

  represents a waiver of the user’s right to file a lawsuit compelling Fandango’s

  appearance in court. In Florida, to incorporate a collateral document into an



                                                8
Case 9:21-cv-80466-RAR Document 41 Entered on FLSD Docket 07/27/2021 Page 9 of 10




  agreement, the agreement must: (1) specifically provide that the collateral document

  is being incorporated; and (2) sufficiently describe the collateral document being

  incorporated. Vitacost.com, Inc., 210 So. 3d at 764–65 (citing BGT Grp., Inc. v.

  Tradewinds Engine Servs., LLC, 62 So.3d 1192, 1194 (Fla. 4th Dist. Ct. App. 2011)).

  Here, Fandango’s Arbitration Agreement is a collateral document, but Fandango’s

  notice does not sufficiently describe it so that the user is on notice of the mandatory

  arbitration provision, nor does Fandango specifically advise the user that an

  agreement to arbitrate is being incorporated into its Terms and Policies. Unlike the

  notice in Bell, which specifically stated that its Terms and Conditions “include[]

  mandatory arbitration,” Fandango’s notice only contains a hyperlink to its Terms and

  Policies without referencing the arbitration agreement at all. Therefore, Fandango’s

  notice does not indicate, much less “sufficiently describe,” the collateral Arbitration

  Agreement that is contained in its Terms and Policies.

        Given the absence of any disputed material facts, I find, as a matter of law,

  that a reasonable user would not be on inquiry notice of Fandango’s arbitration

  provision, and thus, an agreement to arbitrate was never formed between Fandango

  and Mr. Goldstein. Accordingly, I recommend that Fandango’s Motion to Compel

  Arbitration be denied.

        Finally, to the extent the parties disagree about the relevant scope of

  Fandango’s Arbitration Agreement, this issue should be moot based on my finding

  that an Arbitration Agreement was never formed.




                                                9
Case 9:21-cv-80466-RAR Document 41 Entered on FLSD Docket 07/27/2021 Page 10 of 10




                                  RECOMMENDATION

         Based on the foregoing, I RECOMMEND that Fandango’s Renewed Motion to

   Compel Arbitration (ECF No. 26) be DENIED.



                            NOTICE OF RIGHT TO OBJECT

         A party shall serve and file written objections, if any, to this Report and

   Recommendation with the Honorable Rodolfo A. Ruiz, II, United States District Court

   Judge for the Southern District of Florida, within FOURTEEN (14) DAYS of being

   served with a copy of this Report and Recommendation. Failure to timely file

   objections will bar a de novo determination by the District Judge of anything in this

   recommendation and shall constitute a waiver of a party’s “right to challenge on

   appeal the district court's order based on unobjected-to factual and legal conclusions.”

   11th Cir. R. 3-1 (2016); see also 28 U.S.C. § 636(b)(1)(C).

         If counsel does not intend to file objections, counsel shall file a notice

   to that effect within FIVE DAYS of this report and recommendation.

         DONE AND SUBMITTED in Chambers this 27th day of July, 2021, at West

   Palm Beach in the Southern District of Florida.




                                                  _____________________________
                                                  BRUCE REINHART
                                                  United States Magistrate Judge


                                                 10
